Citation Nr: 1719814	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  16-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the March 1965 rating decision that granted service connection and an initial rating of 30 percent for a heart disorder was clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to April 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The Board's Acting Vice Chairman has raised, and the undersigned is now granting, a motion to advance the appeal on the docket based upon advanced age.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was granted service connection and an initial 30 percent rating for his heart disorder in a March 1965 rating decision.  The Veteran did not appeal his rating and the decision became final.  

2.  The March 1965 rating decision granting an initial 30 percent rating for his heart disorder was supported by the evidence then of record and was not undebatably erroneous.  The record does not show that the correct facts, as they were known in March 1965, were not before the RO at that time, or that incorrect laws or regulations were applied.



CONCLUSION OF LAW

The March 1965 rating decision that granted service connection and an initial 30 percent rating for a heart disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7105, 7111 (West 2014); 38 C.F.R. § 4.14, Diagnostic Code (DC) 7015 (1964), 38 C.F.R. §§ 3.104, 3.105, 4.104, 20.1403 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the rating assigned during the grant of service connection for a heart disorder.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2014).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 (2016), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Clear and Unmistakable Error

The Veteran asserts that the March 1965 rating decision granting him service connection and an initial 30 percent rating for his heart disorder was the result of a clear and unmistakable error (CUE).  

Specifically, in that March 1965 rating decision, the Veteran was service connected for a right bundle branch block with a 30 percent disability rating.  Subsequent rating decisions combined this disorder with other identified disorders, to include paroxysmal supraventricular tachycardia (PSVT), and/or paroxysmal auricular tachycardia (PAT), and recharacterized the disorder as a general "heart condition."  Under this new characterization, he currently receives a 60 percent rating.  

It is the Veteran's contention that VA had constructive knowledge of his tachycardia episodes in 1965, but omitted them from the rating decision.  Had this additional heart condition been service-connected at the time, he would have received an initial 60 percent rating for a heart disorder since then.

A RO decision that has become final generally may not be reversed or amended in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105a; 38 U.S.C.A. §§ 5108, 7105(c).  There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Based on the available evidence, the Board concludes that there was no CUE in the RO's March 1965 rating decision.  

The Veteran asserts that the March 1965 adjudicator incorrectly chose not to list his other heart conditions as service-connected conditions alongside his right bundle branch block.  In March 1965, the RO granted service connection for a complete right bundle branch block, cause unknown, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7015 (1964).  In that decision, the adjudicator relied on the findings of a January 1965 VA examiner, who noted a previous diagnosis of PAT, but stated that it was not observed during the examination.  However, the examiner did find a complete right bundle branch block, cause unknown.  Acknowledging this information, the adjudicator did not list the PAT diagnosis with the right bundle branch block in the rating decision.  

The Veteran's assertion that the March 1965 adjudicator did not properly weigh the facts is insufficient for a CUE claim.  The law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  See 38 C.F.R. § 20.1403(d).  The Board understands his argument that his tachycardia should have been listed alongside his right bundle branch block.  However, if he disagreed with the adjudication of his claim in March 1965, he could have submitted a Notice of Disagreement within one year of the rating decision.  The Board will not second-guess the adjudicator's evaluation of the evidence after the rating decision becomes final.  

Finally, the Board notes that even if VA had expanded the listed diagnosis of his heart disorder to include PSVT, PAT, and AF, the Veteran's rating would remain unchanged.  Pyramiding of ratings for the same general heart disorder under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2016).  Therefore, VA would continue to take the same symptoms into account when determining his overall rating.  In fact, when he was granted service connection for PAT in an October 2002 rating decision, his PAT was merged into his rating for right bundle branch block.  The same situation occurred in a May 2007 rating decision when his PSVT and AF were subsumed into his heart disorder rating.  These additions alone did not warrant any change in the rating for his heart disorder.

Additionally, under the rating criteria in effect in March 1965, the adjudicator rated the Veteran's right bundle branch block as analogous to auriculoventricular block.  38 C.F.R. § 4.104, DC 7015 (1964).  To obtain a 60 percent rating under DC 7015, the next higher rating above 30 percent, he would have had to demonstrate a complete block, with syncope.  The addition of PSVT, PAT, and AF would have no bearing on the rating criteria.  Instead, he would have to show syncope, which is a sudden loss of consciousness.  Therefore, the error would not have changed the outcome at the time of the March 1965 adjudication.  

For the reasons set forth above, the Board finds that the March 1965 was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in March 1965, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


ORDER

The March 1965 rating decision that granted service connection and an initial rating of 30 percent for a heart disorder was not clearly and unmistakably erroneous.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


